Cite as 2016 Ark. App. 20

                 ARKANSAS COURT OF APPEALS
                                        DIVISION IV
                                        No. CR-15-363


DEVIN KIRKLAND                                     Opinion Delivered   January 13, 2016
                              APPELLANT
                                                   APPEAL FROM THE POINSETT
V.                                                 COUNTY CIRCUIT COURT
                                                   [NO. CR2013-415]

STATE OF ARKANSAS                                  HONORABLE JOHN N.
                                  APPELLEE         FOGLEMAN, JUDGE


                                                   AFFIRMED; MOTION TO
                                                   WITHDRAW GRANTED

                                CLIFF HOOFMAN, Judge

       Appellant Devin Kirkland appeals from the revocation of his probation, for which he

was sentenced to 273 days in the county jail and ordered to pay his outstanding fees and costs.

Pursuant to Anders v. California, 386 U.S. 738 (1967) and Rule 4-3(k) (2015) of the Rules of

the Arkansas Supreme Court and Court of Appeals, Kirkland’s counsel has filed a motion to

withdraw, alleging that this appeal is wholly without merit, in addition to a brief in which all

adverse rulings are abstracted and discussed. Kirkland has also filed pro se points for reversal.

We affirm the revocation and grant counsel’s motion to withdraw.

       On July 2, 2014, Kirkland pleaded guilty to misdemeanor theft of property, and he was

sentenced to twelve months’ supervised probation, plus fines, fees, and court costs. The

conditions of Kirkland’s probation included the requirements that he report to his probation

officer as directed and that he not use, possess, sell, or distribute controlled substances.
                                    Cite as 2016 Ark. App. 20

       The State filed a petition to revoke Kirkland’s probation on November 19, 2014, based

on his failure to pay his fines and costs, his failure to report to his probation officer as directed,

his failure to enroll in a GED program, his association with individuals engaged in criminal

activity, his failure to provide proof of employment, his changes of residence without

permission, his failure to pay supervision fees, and his admitted use of marijuana on at least

two occasions. On December 15, 2014, the State filed an amended petition for revocation,

alleging additional violations based on Kirkland’s failure to report, his failure to provide his

supervising officer with his correct address, and his failure to complete mandatory substance-

abuse counseling.

       At the revocation hearing held on January 8, 2015, Kirkland’s probation officer, Ryan

Skelton, was the only witness to testify. Skelton testified that Kirkland had failed to report

to him on August 20, 2014, and on November 4, 2014. When Kirkland failed to report on

August 20, Skelton stated that he attempted to locate him at his residence on file; however,

Skelton was advised that Kirkland was now residing at a different address. When Skelton

arrived at the new address, he witnessed Kirkland try to hide something in a chair cushion,

and Skelton stated that there was also a strong odor of marijuana in the apartment. Skelton

testified that Kirkland signed a form on August 20, 2014, admitting that he had used

marijuana within the past four weeks. This form was admitted into evidence, along with a

second form that was dated July 31, 2014, which Kirkland had also signed admitting to his

use of marijuana.

       Skelton further stated that as of November 4, 2014, Kirkland had made no payments


                                                  2
                                  Cite as 2016 Ark. App. 20

on his outstanding fines and costs. Kirkland was also delinquent in his supervision fees, and

he had failed to provide Skelton with proof that he had enrolled in a GED program as

required under the conditions of his probation. With regard to the allegations in the amended

petition for revocation, Skelton testified that Kirkland was arrested on a bench warrant on

November 24, 2014, and then failed to contact his supervising officer upon his release on

November 26, 2014. According to Skelton, Kirkland had also refused to report to him on

December 2, 2014, and he had failed to attend his mandatory substance-abuse assessment,

resulting in his discharge from the program.

       At the conclusion of the hearing, the circuit court noted that the July 14, 2014

sentencing order indicated that Kirkland had been sentenced to a suspended imposition of

sentence (SIS), while the plea statement and docket sheet both stated that he had received

probation. Kirkland then moved to strike all of the testimony concerning his failure to report,

and the circuit court took the issue under advisement so that it could obtain a transcript of the

July 2, 2014 plea hearing. The revocation hearing was continued to January 12, 2015, when

the circuit court ruled that it was clear from the transcript of the July 2, 2014 hearing that

Kirkland had been sentenced to probation, not SIS. The court found that the July 14, 2014

sentencing order was incorrect and entered an amended order on January 12, 2015, reflecting

that Kirkland had received a sentence of twelve months’ probation. The court then found

that Kirkland had violated the conditions of his probation by failing to report to his probation

officer and by using marijuana. The circuit court revoked Kirkland’s probation, sentencing

him to 273 days in the county jail and ordering him to pay his outstanding fines, costs, and


                                               3
                                  Cite as 2016 Ark. App. 20

fees. Kirkland filed a timely notice of appeal from the revocation.

       Counsel has filed a no-merit brief pursuant to Arkansas Supreme Court Rule 4-3(k)(1)

in which he has abstracted and discussed all rulings adverse to Kirkland. As counsel correctly

asserts, there were only two adverse rulings in this case: (1) the circuit court’s denial of

Kirkland’s motion to strike testimony at the revocation hearing relating to his failure to report

and (2) the revocation of Kirkland’s probation.

       Counsel first discusses the issue of Kirkland’s motion to strike, which was made after

the circuit court noted that the 2014 sentencing order indicated that Kirkland had been

sentenced to SIS, whereas the remaining plea documents recited a sentence of probation.

After reviewing the transcript from the earlier plea hearing, the circuit court ruled that the

sentencing order contained a clerical error and entered an amended sentencing order.

Counsel asserts that this ruling does not provide a meritorious ground for appeal because

clerical errors do not prevent enforcement of a judgment, Baker v. Norris, 369 Ark. 405, 255
S.W.3d 466 (2007), and a trial court may enter an order nunc pro tunc at any time to correct

clerical errors in a judgment or order. State v. Rowe, 374 Ark. 19, 285 S.W.3d 614 (2008).

       We agree that there would be no merit to an appeal on this issue. First, the circuit

court did not expressly rule on Kirkland’s motion to strike; instead, the court took the issue

under advisement and then later entered the amended sentencing order without any further

objection by Kirkland. Thus, it is not clear that there was a ruling by the circuit court that

was adverse to Kirkland regarding this issue. Furthermore, even if the circuit court’s entry

of the amended sentencing order was considered to be an adverse ruling, counsel is correct


                                               4
                                  Cite as 2016 Ark. App. 20

that the circuit court was authorized to correct the clerical error in the original sentencing

order by entering the amended sentencing order nunc pro tunc. Rowe, supra; Baker, supra.

The amended order correctly reflects that Kirkland was sentenced to probation, and thus,

testimony regarding his failure to report to his probation officer was properly admitted during

the revocation hearing.

       Counsel next discusses the sufficiency of the evidence supporting the revocation of

Kirkland’s probation. According to Arkansas Code Annotated section 16-93-308(d) (Supp.

2015), a trial court may revoke a defendant’s probation at any time prior to the expiration of

the probationary period if the court finds by a preponderance of the evidence that the

defendant has inexcusably failed to comply with a condition of probation. The burden is on

the State to prove a violation of a condition of probation by a preponderance of the evidence.

Sanders v. State, 2010 Ark. App. 563. On appeal, the trial court’s findings will be upheld

unless they are clearly against the preponderance of the evidence. Cargill v. State, 2011 Ark.

App. 322. Because a determination of the preponderance of the evidence turns heavily on

questions of credibility and weight to be given to the testimony, the appellate courts defer to

the trial court’s superior position in this regard. Id.

       The circuit court found that Kirkland had violated his probation by failing to report

to his probation officer and by using marijuana. Only one violation of the conditions of

probation must be proved by the State to support a revocation. Robinson v. State, 2014 Ark.

App. 579, 446 S.W.3d 190. Based on Skelton’s testimony that Kirkland had failed to report

to him as directed on several occasions, as well as the documents showing that Kirkland


                                                5
                                 Cite as 2016 Ark. App. 20

admitted to the use of marijuana during the term of his probation, we agree with counsel that

there would be no merit to an appeal challenging the sufficiency of the evidence supporting

Kirkland’s revocation.

       Kirkland has also filed pro se points for reversal in which he contends that Skelton lied

during his testimony and that his trial counsel was ineffective. Kirkland argues that Skelton

had to have lied in his testimony that Kirkland failed to report on August 20, 2014, because

Skelton then introduced the document that was dated and signed by Kirkland on August 20,

2014, wherein he admitted to using marijuana. Kirkland asserts that if he had failed to report

as Skelton indicated, he would not have been present to sign that document. However,

Skelton testified at the hearing that he went to Kirkland’s residence on August 20 due to

Kirkland’s failure to report, that he found Kirkland at a different residence and took him into

custody, and that, at that time, Kirkland signed the form admitting to his use of marijuana.

Thus, Kirkland’s argument that Skelton was dishonest about his failure to report on August

20 is without merit. Kirkland also argues that Skelton lied about his failure to notify Skelton

of his change of address, about the amount of supervision fees that were delinquent, and about

the fact that he had “caught a new charge” when he was arrested on November 24, 2014.

As the State responds, however, Kirkland’s probation was not revoked based on any of these

allegations, and there would be no merit to an appeal as to these issues.

       Kirkland’s argument that his trial counsel was ineffective for not questioning Skelton

about his allegedly dishonest statements also fails to present a meritorious issue for appeal.

Kirkland did not raise this issue to the circuit court, and we have held that an allegation of


                                               6
                                     Cite as 2016 Ark. App. 20

ineffective assistance of counsel must first be raised to the trial court and then ruled upon

before this court may address it. See, e.g., Ratchford v. State, 357 Ark. 27, 159 S.W.3d 304

(2004); Jones v. State, 2015 Ark. App. 621.

       From our review of the record and brief presented to us, we hold that counsel has

complied with Rule 4-3(k), and we affirm the revocation and grant counsel’s motion to

withdraw.

       Affirmed; motion to withdraw granted.

       HARRISON and KINARD, JJ., agree.

       L.D. Gibson, for appellant.

       Leslie Rutledge, Att’y Gen., by: Karen Virginia Wallace, Ass’t Att’y Gen., for appellee.




                                                7